Citation Nr: 1743670	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-40 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from November 1950 to March 1951 and the U.S. Army from April 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, hearing loss and tinnitus, do not render him housebound or in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2015, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Applicable Law

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The permanently housebound criteria is met when the Veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).


Facts and Analysis

During the course of the appeal, the Veteran has been service connected for bilateral hearing loss, rated 100 percent disabling, and tinnitus, rated 10 percent disabling.  He has no other service-connected disabilities.  The evidence also shows that the Veteran has a number of severe nonservice-connected disabilities, including removal of his right eye, arthritis which restricts mobility, diabetes, seizure disorder, obesity, sleep apnea, hypertension, and glaucoma.  Although these disabilities have resulted in severe deficits, the Veteran's service-connected tinnitus and hearing loss have not rendered him housebound or in need of regular aid and attendance.

In this regard, a February 2015 private treatment record shows that the Veteran's gait instability and vision impairment limited his ability to leave home without assistance.

A June 2015 aid and attendance/housebound examination report shows that although the Veteran was unable to prepare his own meals, was legally blind, required medication management, did not have the ability to manage his own financial affairs, and had limited mobility, these deficits were found to be largely the result of his nonservice-connected disabilities including fatigue, low vision, degenerative joint disease, osteoarthritis, urinary incontinence, benign prostatic hypertrophy, diabetes, seizure disorder, obesity, sleep apnea, hypertension and glaucoma.  The examiner additionally found that the Veteran was able to feed himself, did not need assistance in bathing and tending to other hygiene needs, and did not require nursing home care.

A June 2015 private treatment record shows that the Veteran was considered to be housebound due to the need to use a walker, severe visual impairment, inability to drive, and progressive cognitive impairment.

In a November 2015 notice of disagreement, the Veteran explained that he believed that he warranted SMC because of mobility problems from a right knee injury, regularly needing a walker, stability and falling problems, and impaired vision due to the loss of his right eye.  Significantly, the Veteran did not contend that hearing loss or tinnitus resulted in, or contributed to, the need for aid and attendance or that they rendered him housebound.

The Board accordingly finds that the weight of the evidence is against the Veteran's claim for SMC based on the need for aid and attendance/housebound.  The preponderance of the evidence shows that the Veteran's hearing loss and tinnitus do no render him housebound or in need of regular aid and attendance.  Rather, the Veteran's primary contention appears to be that his mobility and vision impairments have resulted in him being housebound or in need of regular aid and attendance.  Because these impairments are not service connected, there is no basis upon which to grant the claim.  The Board is sympathetic to the Veteran's challenges and is grateful for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The Board is bound by the law, however, and this decision is dictated by the relevant statute and regulations.  The criteria for a grant of SMC based on the need for aid and attendance/housebound status due to service-connected disability are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

SMC based on the need for aid and attendance or housebound status is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


